Exhibit 99.2 2trg (fka Technology Recycling Group) Income Statement For the Four Months Ending April 30, 2013 Current Month Year to Date Revenues Disposal Services $ $ Recycling Services-Geneva Bulb & Battery Recycling RP Project Revenues RP Commodities Scrap Sales Scrap Sales - Geneva LV Commodities Used Computer Equip Sales Used Equp Sales-Geneva Monitor Sales Ebay Sales Interest Income Other Income Rental Income - Geneva Cabling Labor Sales Cabling Material Sales Finance Charge Income Shipping Charges Reimbursed Cabling Shipping Charges Reimb Sales Returns and Allowances ) Sales Discounts ) Cabling Sales Discounts Total Revenues Cost of Sales Hardware Cost of Goods 0.00 0.00 0.00 0.00 FUNNEL GLASS RECYCLING BATTERY RECYCLING COST OF G Monitor Recycling ) ) Lamp Recycling Cost of Goods Cost of Goods Other Cost of Cabling Materials Cost of Cabling Subcontractors Cost of Sales-Salaries and Wag Cost of Sales-Freight Freight - Geneva ) ) Cost of Freight - RP Project Supplies RP Project Temp Labor - RP Project Partner Commodity Split Cost of Cabling Freight Cost of Sales Paypal Fees Inventory Adjustments Purchase Returns and Allowance Purchase Discounts Total Cost of Sales Gross Profit Expenses Default Purchase Expense 0.00 0.00 0.00 0.00 Advertising and Marketing Exp. Amortization Expense Auto Expenses Auto Expense - Geneva For Management Purposes Only - 1 - 2trg (fka Technology Recycling Group) Income Statement For the Four Months Ending April 30, 2013 Current Month Year to Date Auto Expenses-LV Branch Bad Debt Expense Bank Charges Cash Over and Short Certification Expenses Charitable Contributions Exp RP Commissions Commissions and Fees Exp Commissions - Outside Agents Credit Card Processing DepreciationExpense Dues and Subscriptions Exp Dues/Subscriptions - NY Employee Benefit Programs Exp Employee Testing Collection Event Expense- NY Employee Awards Collection Event Expense Freight Expense FREIGHTEXPENSE-GENEVA Gifts Expense Income Tax Expense Hazardous Waste Disposal Insurance Expense Officers Term Life Insur ) ) Interest Expense Uniforms Expense Legal and Professional Expense Licenses Expense RP Supplies Management Maintenance Expense Maintenance Expense - Geneva ) ) Maintenance Expense-LV Branch Meals and Entertainment Exp Meals & Entertainment - Geneva Office Expense Office Expense - Geneva Office Expense-LV Branch Payroll Tax Expense Payroll Processing Penalties and Fines Exp Other Taxes Postage Expense POSTAGEEXPENSE-GENEVA Postage Expense-LV Branch POSTAGE EXPENSE GENEVA Rent or Lease Expense Rent or Lease Expense-LV Branc Rent- Geneva Equipment Lease and Rent ) ) Equipment Lease & Rental - LV Equipment Lease & Rental - NY ) Repairs Expense Sales & Use Tax Supplies Expense Supplies Expense - Geneva Supplies - EHS Supplies Expense-LV Branch Security System Monitoring Security - Geneva For Management Purposes Only - 2 - 2trg (fka Technology Recycling Group) Income Statement For the Four Months Ending April 30, 2013 Current Month Year to Date Telephone Expense Telephone-LV Branch Telephone - Geneva Telephone Lease Expense Travel Expense TRAVEL EXPENSE GENEVA Training Expense Salaries Expense Temp Agency Labor Temp Agency Labor - NY Temp Labor - Louisville Wages Operations Wages Sales Sales Compensation - Agents Wages Officers Wages Admin Accrued Payroll Expense Wages IT Wages Cabling Project Mgmt Wages Config Wages Operations-LV Branch Wages Operations-Geneva NY Wages Admin-LV Branch Wages Cabling Project Mgmt-LV Utilities Expense Utilities Expense-LV Branch Utilities - Geneva Other Expense ) Payables Settlements ) ) Purchase Disc-Expense Items ) ) Gain/Loss on Sale of Assets Reduction in Force Expenses Total Expenses Net Income $ $ ) ) For Management Purposes Only - 3 -
